Exhibit 10.3

EXECUTION VERSION

FIRST AMENDMENT TO DELAYED DRAW TERM LOAN CREDIT AGREEMENT

THIS FIRST AMENDMENT TO DELAYED DRAW TERM LOAN CREDIT AGREEMENT (this
“Amendment”), dated as of June 25, 2018 and effective as of the Effective Date
(as hereinafter defined), is made and entered into by and among EMPIRE RESORTS,
INC., a Delaware corporation (the “Borrower”), MONTICELLO RACEWAY MANAGEMENT,
INC., a New York corporation (the “Guarantor”), and BANGKOK BANK PCL, NEW YORK
BRANCH, as lender (the “Lender”).

RECITALS

A. The Borrower and the Guarantor are each party to that certain Delayed Draw
Term Loan Credit Agreement, dated as of December 28, 2017 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the Guarantor and the Lender.

B. The Borrower has requested that the Lender agree, subject to the conditions
and on the terms set forth in this Amendment, to amend certain provisions of the
Credit Agreement.

C. The Lender is willing to agree to such amendments, subject to the conditions
and on the terms set forth below.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Borrower, the Guarantor and the Lender
agree as follows:

1. Definitions. Except as otherwise expressly provided herein, capitalized terms
used in this Amendment shall have the meanings given in the Credit Agreement
(after giving effect to this Amendment), and the rules of interpretation set
forth in the Credit Agreement shall apply to this Amendment.

2. Amendments to Credit Agreement.

(a) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definitions in alphabetical order:

“Subordinated KHR Loan” means the “Loan” as defined in the Subordinated KHR Loan
Agreement.



--------------------------------------------------------------------------------

“Subordinated KHR Loan Agreement” means the Subordinate Loan Agreement, dated as
of June 25, 2018, between Empire Resorts, Inc. as Borrower and Kien Huat Realty
III Limited as Lender.

“Subordination Agreement” means the Subordination and Standstill Agreement,
dated as of June 25, 2018, between Kien Huat Realty III Limited as Subordinate
Lender and Bangkok Bank PCL, New York Branch as Senior Lender.

(b) The definition of “Total Debt” set forth in Section 1.01 of the Credit
Agreement is hereby amended by inserting the following immediately prior to the
period:

“; provided that any Indebtedness in respect of the Subordinated KHR Loan
(including any capitalized interest thereunder) shall be deemed not to
constitute Indebtedness for the purposes of this definition so long as the
Subordinated KHR Loan is subordinated to the Obligations pursuant to the
Subordination Agreement”

(c) Section 8.11(a) of the Credit Agreement is hereby amended by (i) deleting
the word “and” at the end of clause (c) thereof, (ii) deleting the period at the
end of clause (d) thereof and inserting in place thereof “; and”, and
(iii) inserting the following after clause (d):

“(e) Indebtedness of the Borrower under the Subordinated KHR Loan Agreement.”

3. Representations and Warranties. To induce the Lender to agree to this
Amendment, the Borrower represents to the Lender that as of the Effective Date
(as hereinafter defined):

(a) the Borrower has all power and authority to enter into, execute and deliver
this Amendment and to carry out the transactions contemplated hereby, and to
perform its obligations under or in respect of, this Amendment;

(b) the execution and delivery of this Amendment and the performance of the
obligations of the Borrower hereunder have been duly authorized by all necessary
corporate action on the part of the Borrower; and

(c) this Amendment has been duly executed and delivered by the Borrower and
constitutes legal, valid and binding obligations of Borrower, enforceable
against the Borrower in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

4. Effectiveness of this Amendment. This Amendment shall be effective only if
and when all of the following conditions have been satisfied (such date, the
“Effective Date”):

(a) this Amendment is signed by the Borrower, the Lender and the Guarantor
identified on the signature pages hereof, and the Borrower and the Guarantor
shall have delivered their fully executed signature pages hereto to the Lender;
and

 

2



--------------------------------------------------------------------------------

(b) each of the representations and warranties contained in Section 3 of this
Amendment shall be true and correct in all respects.

5. No Novation. The amendment of the Credit Agreement as contemplated hereby
shall not be construed to (and is not intended to) novate, discharge or release
the Borrower or the Guarantor from any obligations owed to the Lender under the
Credit Agreement or any other Loan Documents, which shall remain owing
thereunder.

6. Security Documents. The Guarantor, by its execution of this Amendment, hereby
consents to this Amendment and confirms and ratifies that all of its respective
obligations as a guarantor under the Loan Documents to which it is a party shall
continue in full force and effect for the benefit of the Lender with respect to
the Credit Agreement as amended hereby. Each Obligor, by its execution of this
Amendment, hereby confirms that the security interests granted by it under each
of the Security Documents to which it is a party shall continue in full force
and effect in favor of the Lender with respect to the Credit Agreement as
amended hereby.

7. Miscellaneous. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE
STATE OF NEW YORK (WITHOUT REGARD TO CONFLICT OF LAWS PROVISIONS THAT WOULD
RESULT IN THE APPLICATION OF LAWS OTHER THAN THE LAW OF THE STATE OF NEW YORK).
This Amendment may be executed in one or more duplicate counterparts and,
subject to the other terms and conditions of this Amendment, when signed by all
of the parties listed below shall constitute a single binding agreement.
Delivery of an executed signature page to this Amendment by facsimile
transmission or electronic mail shall be as effective as delivery of a manually
signed counterpart of this Amendment. Except as amended hereby, all of the
provisions of the Credit Agreement and the other Loan Documents shall remain in
full force and effect except that each reference to the “Credit Agreement” or
words of like import in any Loan Document shall mean and be a reference to the
same, as applicable, as amended hereby. This Amendment shall be deemed a “Loan
Document” as defined in the Credit Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their officers or directors thereunto and duly authorized as of the day and
year first above written.

 

EMPIRE RESORTS, INC.,

a Delaware corporation

By:  

/s/ Ryan Eller

Name:   Ryan Eller Title:   CEO/President

MONTICELLO RACEWAY MANAGEMENT, INC., a New York corporation

By:  

/s/ Ryan Eller

Name: Ryan Eller Title:   President



--------------------------------------------------------------------------------

BANGKOK BANK PCL, NEW YORK BRANCH,

as Lender under the Credit Agreement

By:  

/s/ Thitipong Prasertsilp

Name:   Thitipong Prasertsilp Title:   Vice President & Branch Manager